MEMORANDUM ***
John Phillips petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal of an immigration judge’s (IJ) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. Phillips also petitions for review of the BIA’s denial of his motion to reopen. This court consolidated Phillips’ petitions. See 8 U.S.C. § 1252(b)(6). We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1) and we deny Phillips’ petitions.
The BIA adopted the IJ’s adverse credibility determination in denying Phillips’ petitions and substantial evidence supports the IJ’s adverse credibility determination as well as the BIA’s determination that Phillips failed to establish eligibility for asylum, withholding of removal, and relief under the Convention Against Torture. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999).
The BIA acted within its discretion when it denied Phillips’ motion to reopen because the new evidence Phillips sought to introduce did not undermine the IJ’s adverse credibility determination or otherwise corroborate his claim. See 8 C.F.R. § 1003.2(c)(1) (2003).
PETITION DENIED.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.